Exhibit 10.2
 
COMCAST CORPORATION
 
ONE COMCAST CENTER
 
PHILADELPHIA, PENNSYLVANIA 19103
 
 

April 24, 2015

 
 
Charter Communications, Inc.
400 Atlantic Street, 10th Floor
Stamford, Connecticut  06901
Attention: Rick Dykhouse (General Counsel)
 
Re: 
Termination of Comcast-Charter Transactions

 
Ladies and Gentlemen:
 
Reference is made to the Transactions Agreement (the “Transactions Agreement”),
dated as of April 25, 2014, between Comcast Corporation, a Pennsylvania
corporation, and Charter Communications, Inc., a Delaware
corporation.  Capitalized terms used and not defined herein have the meanings
assigned to such terms in the Transactions Agreement.
 
Please be advised that the Comcast-TWC Transaction has been terminated,
effective as of April 24, 2015.  Pursuant to the “Termination” section of the
Transactions Agreement, the Transactions Agreement became terminable upon
termination of the Comcast-TWC Transaction.  Accordingly, this letter is to
notify you that the Transactions Agreement is hereby terminated.
 
Sincerely,
     
COMCAST CORPORATION
              By: /s/ Arthur R. Block     Name: Arthur R. Block     Title:
Executive Vice President  

 
 



--------------------------------------------------------------------------------

 